Title: To James Madison from James Monroe, 11 [April 1815]
From: Monroe, James
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Washington [April] 11. 1815.
                    
                    I send you a sketch of a letter, of instructions to our commissrs to treat with the Dey of Algiers, & a project of a letter from you to the Dey; to be used, if they find it expedient so to do. I send a blank paper for your signature, to be substituted to that sent, should you deem alterations in it necessary.
                    I send you also a copy of two letters to genl. Pinckney respecting the slaves which we claim under the treaty, with mr Bakers answers to mine concerning the sale of slaves in the w. Indies, and on the construction of the first article of the treaty.
                    Another packet contains a communication from mr. adams to mr Rush, which at his request I forward to you, to be returnd after perusal.
                    I do not think that I shall be able to get from this place till abt the last of next week. Mrs. Monroe is much better, but very weak & delicate in her health, not able to bear bad roads & accomodations. We are glad to hear of mrs madison’s recovery. Respectfully & affecy yours
                    
                        
                            Jas Monroe
                        
                    
                